Title: [Elegy on My Sister Franklin, 1722]
From: Franklin, Benjamin
To: 


The University of Pennsylvania acquired in 1934 an eighty-six line “Elegy on my Sister Franklin,” undated but written in an eighteenth-century hand, and signed “B.F.” The Elegy opens as follows:

Warm from my Breast surcharg’d with Grief and Woe
These melancholly Strains spontaneous flow,
Flow for a fav’rite Sister’s sad Decease,
Flow for the worthiest of the female Race.

The manuscript is a sheet of four pages and appears to be a copy of an earlier version, for the penman inadvertently skipped lines 35 and 36, but put them in at the bottom of the second page, indicating where they belonged. Although the University librarians admitted that it might prove impossible either to date the verses or to identify the deceased lady, they believed the Elegy “to be the earliest manuscript of Benjamin Franklin, one of his earliest efforts in literary composition.”
The difficulties anticipated in 1934 are only too real. The case for Benjamin Franklin’s authorship is not conclusive. The manuscript is not in his autograph; apparently it is not even the author’s copy. No genealogical data have been found that indicate that the composer’s “Sister [-in-law] Franklin” was the wife of any of Benjamin Franklin’s brothers. And as for the supposition that the Elegy was composed between 1718 and 1722 because Franklin wrote verses when he was a young man, he wrote them on occasions throughout his life.
More serious objections are raised by a careful study of the Elegy. It is so like the one Franklin satirized in the New-England Courant that it has been assumed that if he wrote it, he could have composed it only before June 25, 1722, when the Dogood Letter No. 7 appeared: he would not, so runs the argument, have written such a piece after having so heartily ridiculed that type of poetry. Yet it is equally arguable that the composer of the Elegy would not have satirized productions like his own after having committed his grief to verse, and that therefore Mrs. Dogood’s satire and B.F.’s Elegy must be by different hands. Moreover, nothing young Franklin wrote before 1722 has persuaded the editors that he could have written the Elegy, which, though a bad poem, reveals considerable facility with the language. And, they believe, by the time Franklin was sufficiently master of English verse to write such a piece—that is, some time after 1722—he was temperamentally incapable of doing so.
With no evidence that the Elegy was by Benjamin Franklin other than the initials “B.F.” at the end in the copyist’s hand, and with some reasons that strongly suggest that he did not and could not have written it, the editors have decided not to include it in this edition.
